DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicants' response and amendments to the claims, filed 05/26/2022, are acknowledged and entered.  Claims 2, 4-5, 14, and 27-28 have been cancelled by Applicant.  Claim 41 has been newly added.  Claims 1, 7-10, 15-17, 19-22, 24-26, 29-30, and 41 are pending.  Claims 7-10 remain withdrawn from consideration as being drawn to non-elected species. 
Pursuant with the above, claims 1, 15-17, 19-22, 24-26, 29-30, and 41 presently under examination on their merits.

Specification
	Applicants’ amendments to the Specification, filed 05/26/2022, have been received and entered.

Status of Rejections Set Forth in the 02/28/2022 Non-Final Office Action
In reply to the rejection of claims 5 and 30 on the judicially created basis that they are directed to an improper Markush grouping of alternatives, as set forth at p.4-6 of the previous Office Action dated February 28, 2022, Applicants now cancel claim 5, incorporate its limitations into claim 1, and amend claim 30 to delete structurally unrelated compounds from the Markush grouping of alternatives.  Accordingly, the rejection is withdrawn.  
In reply to the rejection of claims 5, 14, 16, 19-22, and 24-30 under 35 U.S.C. §112, 2nd Paragraph as being indefinite for their recitation of “or a prodrug, isomer, dimer, enantiomer, derivative, or pharmaceutically acceptable salt thereof”, as set forth at p.7-9 of the previous Office Action dated February 28, 2022, Applicant now cancels claims 5 and 14 and amends claims 16 and 30 to delete the terms “isomer”, “dimer” and/or “derivative”.  Accordingly, the rejection is withdrawn.
In reply to the rejection of claims 1-2, 15, and 17 under 35 U.S.C. §112, 1st Paragraph as lacking written description of “at least one agent that inhibits expression of activity of ONECUT2”, as set forth at p.9-16 of the previous Office Action dated February 28, 2022, Applicant now amends claim 1 to recite the agent is selected from specific compounds and claim 17 to recite the agent is a compound of Formula I.  Accordingly, the rejection is withdrawn.
In reply to the rejection of claims 1-2, 4, 14-17, 19-22, and 24-28 under 35 U.S.C. §112, 1st Paragraph as lacking enablement for the full scope of the claimed invention, as set forth at p.16-28 of the previous Office Action dated February 28, 2022, Applicant now amends the claims to require the cancer overexpresses ONECUT2 in the subject and narrows the scope of the administered compounds encompassed by the claims.  Accordingly, the rejection is withdrawn. 
In reply to the rejection of claims 1-2, 4-5, 14-17, 19-22, and 24-30 on the ground of nonstatutory double patenting over claims 1-16 of U.S. Patent No. 10,927,070, Applicant states they will consider the appropriateness of filing a Terminal Disclaimer when the claims of the application are otherwise in condition for allowance. Accordingly, the rejection is maintained as reiterated below.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
Applicant’s Information Disclosure Statement filed 05/26/2022 has been received and entered into the present application. As reflected by the attached, completed copy of form PTO-1449, the Examiner has considered the cited references to the extent that they comply with the provisions of 37 C.F.R. §1.97, §1.98 and MPEP §609.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 15-17, 19-22, 24-26, 29-30, and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,927,070. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘070 patent claims compounds selected from the same species recited in, inter alia, instant Claims 1, 30, and 41, and methods of treating, inhibiting, or reducing the severity of cancer that overexpress ONECUT2 in a subject in need thereof comprising administering a therapeutically effective amount of such compounds, wherein the compound inhibits expression or activity of ONECUT2, so as to treat, inhibit, or reduce the severity of cancer that overexpress ONECUT2 in the subject. See Claims 1-3 of the ‘070 patent.  Dependent Claim 4 of the ‘070 patent recites that the cancer is castration resistant prostate cancer (CRPC), breast cancer, lung cancer, colon cancer, renal cancer, gastric cancer, brain cancer, or medulloblastoma.
The ‘070 patent claims thus broadly encompass administering an inhibitor of ONECUT2, i.e., those same species claimed in instant Claims 1, 30, and 41, to treat any lung cancer or brain cancer that overexpresses ONECUT2.  The instant claims recite species of such lung cancers and/or brain cancers, i.e., neuroblastoma, small cell lung cancer (SCLC), large cell neuroendocrine cancer (LCNEC), large-cell carcinoma (LCC), squamous cell carcinoma (SqCC), or adenocarcinoma (AC).  
It would have been prima facie obvious to a person of ordinary skill in the art at the time the application was filed to administer the compounds circumscribed in the ‘070 patent claims, i.e., the same compounds recited in the instant claims, to treat any lung cancer or brain cancer that overexpresses ONECUT2 as such is expressly claimed in the ‘070 patent claims.  A person of ordinary skill in the art would immediately envisage neuroblastoma, small cell lung cancer (SCLC), large cell neuroendocrine cancer (LCNEC), large-cell carcinoma (LCC), squamous cell carcinoma (SqCC), and adenocarcinoma (AC) as brain cancers or lung cancers falling within the scope of the ‘070 patent claims, thus rendering administration of the compounds recited in the ‘070 patent claims to subjects in need of treating such cancers prima facie obvious to a person of ordinary skill in the art.  Put differently, identifying any cancer as a cancer “that overexpress ONECUT2” as recited in the ‘070 patent claims would have been prima facie obvious to a person of ordinary skill in the art.  That Applicants have now identified neuroblastoma, small cell lung cancer (SCLC), large cell neuroendocrine cancer (LCNEC), large-cell carcinoma (LCC), squamous cell carcinoma (SqCC), and adenocarcinoma (AC) as cancers “that overexpress ONECUT2” is not an act of invention but rather a prima facie obvious embodiment already falling within the scope of the ‘070 patent claims.
As per Claims 19-21 and 26, dependent Claims 5-6 of the ‘070 patent recite the method further comprises administration or treatment with an additional anti-cancer therapy to the subject in need thereof (Claim 5), wherein the additional anti-cancer therapy is surgery, chemotherapy, radiation therapy, thermotherapy, immunotherapy, hormone therapy, laser therapy, biotherapy, anti-angiogenic therapy, photodynamic therapy, or a combination thereof (Claim 6).
	As per Claims 22 and 24-25, the ‘070 patent claims broadly encompass “administering a therapeutically effective amount” of a compound of the claimed invention.  The ‘070 patent disclosure is properly used as support for the claimed “administering a therapeutically effective amount” and expressly discloses such therapeutically effective amounts are the same amounts recited in the instant claims and are administered to subjects for the same periods of time. See col. 3, lines 30-43.
	Accordingly, the claims are patentably indistinct from the ‘070 patent claims as the claimed subject matter is fully encompassed by and prima facie obvious over the ‘070 patent claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629  
                                                                                                                                                                                                      UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038